Citation Nr: 0604135	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  98-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic tension 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Oakland, California, which in pertinent part denied service 
connection for headaches.

The Board reviewed this matter initially in September 2004 
and remanded the issue of chronic tension headaches for 
further evidentiary development, to include a VA examination. 
In July 2005, the Board again remanded the claim because the 
purposes of that September 2004 remand were not entirely met.  
The evidentiary development has been accomplished the extent 
possible and the case has been returned to the Board for 
adjudication.

Pursuant to a request in October 1997, the veteran was 
scheduled for a hearing before a Decision Review Officer in 
December 2003.   The veteran did not appear for this hearing.  
Since he failed to report for the hearing or provide an 
explanation for his absence, and has not requested that the 
hearing be rescheduled, the veteran's hearing request is 
deemed withdrawn.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran. 

2.  The veteran failed to appear, without good cause, for a 
VA examination scheduled for July 2005.

3.  The service medical records show that the veteran 
complained of frontal headaches; however, the same records 
are negative for a diagnosis of a chronic headache disorder, 
such as migraine or tension headache; the post-service 
medical evidence shows no treatment for, or diagnosis of a 
headache disorder until approximately 10 years after his 
separation from service; there is no medical evidence of 
continuity of symptomatology following discharge from active 
duty, and the preponderance of the competent opinion evidence 
weighs against the claim that there is a nexus between a 
current diagnosis of chronic tension headaches and service.  

.
CONCLUSION OF LAW

Chronic tension headaches were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the November 2004 and 
July 2005 Board remands, the RO rating decision, the 
statement of the case and supplemental statements of the 
case, issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, correspondence from the RO sent to the appellant, 
to include the July 2003, November 2003 and September 2004 
letters, specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  That is, the appellant was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the July 
2003, November 3003 and September 2004 letters, satisfied the 
notice requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  The September 2004 letter explicitly 
requested that he provide any evidence in his possession that 
pertained to his claim.  Additionally, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the August 1997 RO 
decision that is the subject of this appeal.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the August 1997 RO decision and subsequently, 
the veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claim.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
VA has obtained all indicated medical records available or 
expended reasonable efforts to do so.  The veteran has not 
made the RO or the Board aware of any additional available 
evidence that needs to be obtained in order to fairly decide 
his appeal. 

In this case the Board determined that a VA examination was 
needed in order to properly evaluate the veteran's claim.  VA 
examinations were scheduled for November 2004 and 
subsequently for July 2005.  The veteran did not report for 
the latter examination but the clinician did review the 
claims file and provided a nexus opinion.  The Board finds 
that the evidence is sufficient to make a decision on the 
issue currently on appeal; another VA examination or medical 
opinion is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the evidence 
currently on file.  38 C.F.R. § 3.655(b).  While VA has a 
duty to assist the veteran in the development of his claim, 
the veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Moreover, as noted above, 
the VA examination and medical opinion obtained by the RO, 
when viewed in conjunction with the lay and additional 
medical evidence associated with the claims file, is 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d).  The Board finds that all 
obtainable evidence necessary for an equitable disposition of 
the appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records reveal the veteran complained of 
frontal headaches in association with symptoms of sinus or 
nasal congestion, sore throat, earache, and rhinorrhea.  He 
reported in early 1977 that these symptoms had been recurring 
for five years. Service medical records are negative for a 
diagnosis of a chronic headache disorder, such as migraine or 
tension headache.

Post-service evidence indicates that the veteran's headaches 
were by history associated with his congestion and other 
complaints until July 1989, when he reported having migraine 
headaches.  A post-service private medical report shows that 
he was treated with over-the counter medications for headache 
complaints between 1992 and 1997.  During a nose and sinuses 
VA examination in June 1997, the veteran reported that he 
experienced band-like headaches twice a month, relieved by 
oral analgesics.  He denied antecedent nausea, vomiting or 
visual changes.  The veteran related that he had a headache 
on the date of the examination.  He was diagnosed with 
tension headaches, non prostrating.  

The veteran underwent a VA medical examination in November 
2004.  He provided a history of chronic headaches for over 20 
years.  The veteran related that over the past several years 
the headaches had increased in severity and duration.  He 
described the headaches as frontal, causing increased 
sensitivity to light, very sharp, lasting 4 to 5 hours.  
These were associated with nausea and occasional vomiting. 
The veteran reported experiencing 4 to 5 headaches a month.  
The physician diagnosed chronic vascular headaches and 
concluded, "In my opinion, it is as (sic) least as likely or 
not that these current headaches disorder has nothing to do 
and was not linked to any incident of his military service." 

Pursuant to the July 2005 Board remand, the veteran was 
scheduled for a VA examination in July 2005.  However, he 
failed to appear for the examination.  Nonetheless, a VA 
examiner, following a review of the case file, rendered an 
opinion regarding the etiology of his headaches.  The 
examiner noted that the veteran's service medical records 
were silent for a diagnosis pertaining to chronic headache 
disorder.  She concluded that that given the medical evidence 
that no chronic headache disorder was present in active duty 
and given the fact that such a disorder was first identified 
in 1989, it was less likely than not (less than 50:50 
probability) that the his headache disorder had its onset 
during active military service or were causally linked to any 
incident in service.    

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a chronic headache 
disorder. 

Service medical records reveal that the veteran complained of 
frontal headaches in association with symptoms of sinus or 
nasal congestion while on active duty.  However, these same 
records are negative for any findings attributable to a 
diagnosis of a primary chronic headache disorder, to include 
migraine, post-traumatic and tension headache.  Following 
service discharge, the earliest evidence of recurrent 
headaches was recorded in July 1989, approximately 10 years 
following discharge from service.  The post-service medical 
reports show that the veteran was treated between 1992 and 
1997 for headaches with over-the counter medications.  In 
June 1997, he was diagnosed with tension headaches, non 
prostrating.  Moreover, as explained below, the overwhelming 
preponderance of the competent opinion evidence weighs 
against the contended causal relationship.  Further, to the 
extent that the veteran is now contending that he had 
problems continually after service, his contentions are 
outweighed by the pertinently negative post-service medical 
evidence.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The examiner who performed the November 2004 VA medical 
examination concluded, "In my opinion, it is as (sic) least 
as likely or not that these current headaches disorder has 
nothing to do and was not linked to any incident of his 
military service."  His opinion could be construed as being 
in equipoise, although it is quite appareant that the 
examination report, when read as a whole, weighs against the 
claim.  Nevertheless, another opinion was sought.  The 
examiner who prepared the VA opinion report of July 2005, 
concluded that, considering that the medical evidence failed 
to show a chronic headache disorder was present during 
service and that such a disorder was first identified in 
1989, it was less likely than not (less than 50:50 
probability) that the veteran's headache disorder had its 
onset during active military service or was causally linked 
to any incident of service.  The July 2005 opinion, rendered 
after a review of the veteran's claims file (including 
service medical records and post-service medical records), 
when considered with the entire November 2004 examination 
report, clearly weighs against the veteran's claim that he 
has chronic headaches due to remote in-service trauma.  The 
latter opinion is the most probative evidence addressing the 
nexus question at hand because it was based upon a review of 
the record and it included a rationale for the opinion with 
citation to the clinical record.

In this case, the veteran has a diagnosis of chronic tension 
headaches, but the preponderance of the medical evidence is 
against the claimed nexus between that disability and any 
incident of service.  The record is also devoid of medical or 
satisfactory lay evidence of continuity of symptomatology.  
Voerth, supra; Savage, supra.  

As the preponderance of the evidence is against the claim for 
service connection for chronic tension headaches, the 
benefit-of-the-doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 
ORDER

Entitlement to service connection for chronic tension 
headaches is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


